Citation Nr: 0826065	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for extruded disc, cervical 
spine, to include as secondary to service-connected 
mechanical low back pain with sacro-iliac arthritis.








ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's April 2005 
claim for service connection for extruded disc, cervical 
spine.

In two substantive appeals received by the Muskogee, 
Oklahoma, RO in July 2006, and February 2007, the veteran 
requested a hearing on appeal before a Veterans Law Judge at 
the RO (Travel Board hearing).  The Board notes that, in a 
May 1, 2007 letter, the veteran withdrew his original 
requests for a hearing at the RO.  There is no further 
indication that the veteran has requested that the hearing be 
rescheduled; thus, the Board deems the veteran's request for 
a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2007).

Also in his May 1, 2007 letter, the veteran requested a 
hearing before the RO hearing officer.  A June 2, 2007 VA 
letter sent to addresses of record, informing the veteran 
that such hearing had been scheduled at the Muskogee, 
Oklahoma, RO for June 19, 2007, was not returned.  Although 
the hearing at the RO was properly scheduled, the veteran did 
not appear.  Therefore, this decision is made on the existing 
evidence of record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran filed a claim for service connection for extruded 
disc, cervical spine, in April 2005.  In his February 2007 
substantive appeal, the veteran contended that his extruded 
disc, cervical spine could be secondary to his service-
connected mechanical low back pain with sacro-iliac 
arthritis.  Thus, in the interests of judicial economy and 
avoidance of piecemeal litigation, the service connection 
claim shown on the title page has been amended to reflect the 
veteran's desire to pursue secondary service connection.  
Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A.            
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The RO did not inform the veteran about what he 
would need to show to establish service connection on a 
secondary basis due to aggravation.  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).  38 
C.F.R. § 3.310 (2007).  The veteran must be provided with 
this notice.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

It appears from the evidence of record that the veteran is 
undergoing continued treatment for his extruded disc, 
cervical spine condition.  On remand, VA should obtain any 
missing medical records showing treatment for this condition.

The veteran contends in his February 2007 substantive appeal 
that his extruded disc, cervical spine condition began to 
manifest during service, or that it is being aggravated by 
his service-connected mechanical low back pain with sacro-
iliac arthritis.

The veteran was given a VA examination in November 2006, at 
which he stated that his neck problems had begun when he was 
in service in 1983, and that he had reported them at that 
time.  Service treatment records show that the veteran 
received treatment for neck pain in service in January 1984.

The November 2006 VA examiner diagnosed the veteran with 
degenerative disc disease in his neck, which he found was 
related to osteoarthritis, but not to psoriatic arthritis.  
As the veteran correctly pointed out in his February 2007 
substantive appeal, he had never alleged that his extruded 
disc, cervical spine was secondary to his service-connected 
psoriatic arthritis.  Rather, his claim is that his extruded 
disc, cervical spine, is either directly related to service, 
or is secondary to his service-connected mechanical low back 
pain with sacro-iliac arthritis.

On remand, the veteran should be afforded an orthopedic 
examination by an examiner who has reviewed the veteran's 
extensive in-service and post-service treatment records.  The 
examination report should clearly indicate the current 
diagnosis of the veteran's lumbosacral and cervical spine 
conditions.  In addition, the examiner should provide an 
opinion as to whether each spine disorder diagnosed is 
etiologically related to his time in service, either directly 
or secondary to his service-connected mechanical low back 
pain with sacro-iliac arthritis.  If arthritis is diagnosed, 
the examiner should indicate whether it manifested to a 
compensable degree within one year of the veteran's 
separation from service.  The examiner should also opine as 
to whether the veteran's service-connected mechanical low 
back pain with sacro-iliac arthritis is aggravating his 
current cervical spine condition beyond the natural 
progression of each disorder.  See Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure that 
all notice obligations have been satisfied 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).  In 
particular, send the appellant a 
corrective notice pursuant to 38 C.F.R. § 
3.310 (2007), that informs the veteran of 
the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation.  The 
claims file should include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for extruded disc, cervical 
spine, since November 2006, and attempt to 
obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated in the claims 
folder.

3.  After completion of 1 and 2 above, the 
AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by an appropriate specialist, 
to ascertain the correct diagnosis of the 
veteran's cervical spine disorders, and 
the etiology of these disorders.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand and 
treatment records should be made available 
to the examiners for review of the 
pertinent evidence in connection with the 
examination, and the report should so 
indicate.

The orthopedic examiner should offer an 
opinion as to whether the veteran has 
cervical spine disorders that are separate 
and distinct from his service-connected 
mechanical low back pain with sacro-iliac 
arthritis and, if found, (1) whether it is 
at least as likely as not (50 percent or 
more probability) that his cervical spine 
disorders are etiologically related to his 
time in service, and, if arthritis is 
found, whether it manifested within one 
year of his separation from active duty in 
May 1996, (2) whether it is at least as 
likely as not (50 percent or more 
probability) that his cervical spine 
disorders are proximately due to, or the 
result of, the veteran's service-connected 
mechanical low back pain with sacro-iliac 
arthritis; and (3) whether it is at least 
as likely as not (50 percent or more 
probability) the veteran's mechanical low 
back pain with sacro-iliac arthritis has 
aggravated or accelerated his cervical 
spine disorders beyond their natural 
progression.

The examiner should reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
cervical spine disorders.  If the etiology 
of the diagnosed disorders is attributed 
to multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the AOJ 
should readjudicate the appellant's claim 
for service connection for extruded disc, 
cervical spine, to include consideration 
of the claim on the basis of aggravation 
under the holding reached in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
any determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case that 
includes 38 C.F.R. § 3.310 (2007).  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




